DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an offset time setting unit configured to make an offset time variable, the offset time spanning from a reference time signal outputted from the reference time generation unit to transmission by the ultrasonic probe; and the fluid machinery is a pump” in combination with the remaining elements as set forth in claim 1.
  	With regards to claims 2 & 3 are allowable based upon their dependency thereof claim 1.
With regards to claim 6
The prior art does not disclose or suggest the claimed “a step of calculating a gap length between the rotational body and the casing part from the received ultrasonic wave wherein the fluid machinery is a pump” in combination with the remaining elements as set forth in claim 6.
With regards to claims 7-10 are allowable based upon their dependency thereof claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durack et al. US PATENT No.: US 8,709,825 B2 discloses a nozzle for use in a flow cytometer and a method of orienting particles with a baffle disposed within a nozzle. The baffle may be a baffle plate positioned in a fluid flow path to deflect a fluid stream and to orient particles in a desired orientation as they exit the nozzle, however is silent on an offset time setting unit configured to make an offset time variable, the offset time spanning from a reference time signal outputted from the reference time generation unit to transmission by the ultrasonic probe; and the fluid machinery is a pump.
Prause US PATENT No.: US 4,254,660 discloses an ultrasonic pulse-echo test measuring or gaging system wherein a workpiece is coupled to the ultrasonic transducer by a liquid coupling medium, the temperature of the liquid affects precise measurement of the workpiece as the acoustic velocity of a liquid changes with temperature. To compensate for the change of acoustic velocity during measurement periodically a search pulse is transmitted along its normal path over a calibrated fixed distance. The resulting transit time value is converted to a distance value and compared witht the calibrated distance value. Any difference in the values updates a compensation factor which subsequently is used in the test system. Periodic updating may be set to occur, for example, every one-half second, however is silent on an offset time setting unit configured to make an offset time variable, the offset time spanning from a reference time signal outputted from the reference time generation unit to transmission by the ultrasonic probe; and the fluid machinery is a pump.
Camp et al. US 3,896,662 discloses the sensors in the tail stock, the head stock and the lead screw read directly the positions of the tail stock and yoke carrier relating to the head stock as well as the rotational position of the tube. This information is fed directly into the computer. At periodic points during the rotation of the tube and advance of the yoke carrier along its length, the ultrasonic transducers are pulsed with an ultrasonic pulse. The echos returning from the pulse are detected. There will be two echos for each pulse, one from the interface between the outer surface of the tube and the coupling medium and one from the interface between the inner surface of the tube and the medium within the tube. The time between the pulse and the first echo indicate the distance between the sensor and the outer surface of the tube. The time between the pulse and the second echo indicates the distance from the sensor to the inside wall of the tube. The difference between these times indicates the tubing wall thickness. The transducer electronics operates on the standard ultrasonic or sonar principle utilized in nautical depth finders, sonar locating equipment, etc. The ultrasonic pulses are repeated at even intervals. During the "dead" space between the pulses, the receiver electronics operates measuring the time of echo, however is silent on an offset time setting unit configured to make an offset time variable, the offset time spanning from a reference time signal outputted from the reference time generation unit to transmission by the ultrasonic probe; and the fluid machinery is a pump.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852